Matter of Global Liberty Ins. Co. of N.Y. v Capital Chiropractic, P.C. (2020 NY Slip Op 01466)





Matter of Global Liberty Ins. Co. of N.Y. v Capital Chiropractic, P.C.


2020 NY Slip Op 01466


Decided on March 3, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2020

Renwick, J.P., Gische, Kern, Singh, JJ.


1117121999/19E

[*1] In re Global Liberty Insurance Company of New York, Petitioner-Appellant,
vCapital Chiropractic, P.C., Assignee of Oliver Rigor, Respondent-Respondent.


Law Office of Jason Tenenbaum, P.C., Garden City (Jason Tenenbaum of counsel), for appellant.
Fazio, Rynsky & Associates, LLP, Syosset (Svetlana Sobel of counsel), for respondent.

Order, Supreme Court, Bronx County (Donna Mills, J.), entered April 16, 2019, which denied the petition to vacate a master arbitrator's award, unanimously reversed, on the law, without costs, and the petition granted.
The master arbitrator's award was arbitrary in that it irrationally ignored well-established precedent that "the no-fault policy issued by petitioner was void ab initio due to respondent's assignor's failure to attend duly scheduled independent medical exams" (Matter of Global Liberty Ins. Co. of N.Y. v Top Q. Inc., 175 AD3d 1131, 1131 [1st Dept 2019]; see Matter of Global Liberty Ins. Co. v Professional Chiropractic Care, P.C., 139 AD3d 645, 646 [1st Dept 2016]; Unitrin Advantage Ins. Co. v Bayshore Physical Therapy, PLLC, 82 AD3d 559, 560 [1st Dept 2011], lv denied 17 NY3d 705 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2020
CLERK